           Case 3:18-cv-00136-JM Document 9 Filed 02/15/19 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION


ALBERT MARTINEZ, Individually and on                                                      PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                   No. 3:18-cv-136-JM


BOB ROBISON COMMERCIAL FLOORING, INC.                                                DEFENDANT


             JOINT MOTION FOR APPROVAL OF FLSA SETTLEMENT
                  AND MOTION FOR DISMISSAL OF LAWSUIT


      COMES NOW Plaintiff Albert Martinez (“Plaintiff”), by and through his attorneys

Chris Burks and Josh Sanford of Sanford Law Firm, PLLC, and Defendant Bob Robison

Commercial Flooring, Inc. (“Defendant”), by and through its attorney JB Cross of Cross

Construction Law, hereinafter referred to as “the Parties”, and for their Joint Motion to

Leave to File Documents under Seal, for Approval of FLSA Settlement and Motion for

Dismissal of Lawsuit, do hereby state and allege as follows:

      1.     On 26 July 2018, Plaintiff filed his Collective Action Complaint

(“Complaint”) in this matter alleging violations of the Fair Labor Standards Act (“FLSA”)

and the Arkansas Minimum Wage Act (“AMWA”). See ECF No. 1.

      2.     Specifically, Plaintiff filed his Complaint on behalf of himself and all other

hourly-paid installers, helpers, polishers and similar positions for Defendant, alleging

that Defendant failed to pay proper overtime premiums for all hours worked in excess of

forty (40) hours per week.

                                               Page 1 of 4
                                 Albert Martinez, et al. v. Bob Robison
                              U.S.D.C. (E.D. Ark.) Case No. 3:18-cv-136-JM
             Joint Motion for Approval of Settlement Agreement and Dismissal of Lawsuit
            Case 3:18-cv-00136-JM Document 9 Filed 02/15/19 Page 2 of 4



      3.      Some informal discovery has been exchanged in this matter.

      4.      Plaintiff has not filed a Motion for Conditional Certification under Federal

Rule of Civil Procedure 29 U.S.C. § 216(b) because the Parties have reached an

agreement to resolve Plaintiff’s claims against Defendant, as well as the claims of those

employees similarly situated to Plaintiff, and the Parties have entered into a Settlement

Agreement.

      5.      Counsel for both Parties are experienced in FLSA litigation and have

considered the probability of success on the merits in negotiation of the Settlement

Agreement.

      6.      The Settlement Agreement is fair to all parties.

      7.      After negotiations in which Plaintiff and Defendant were both represented

by counsel, Plaintiff and Defendant reached an agreement that resolves Plaintiff’s

claims in this lawsuit as well as those similarly situated to Plaintiff; Plaintiff and

Defendant believe their agreement is fair, reasonable and adequate compromise of a

bona fide dispute.

      8.      There was no overreaching by the employer in settlement negotiations

and the settlement was the product of arm’s-length negotiations between the Parties.

      9.      In support of this Motion, Plaintiff and Defendant have attached their

Settlement Agreement and Release of Claims for review and approval by the Court.

      10.     This Court shall retain jurisdiction for the purpose of enforcing the

settlement, if necessary.




                                                Page 2 of 4
                                  Albert Martinez, et al. v. Bob Robison
                               U.S.D.C. (E.D. Ark.) Case No. 4:17-cv-384-JM
              Joint Motion for Approval of Settlement Agreement and Dismissal of Lawsuit
             Case 3:18-cv-00136-JM Document 9 Filed 02/15/19 Page 3 of 4



       11.     The Parties request that this Court approve the Settlement Agreement and

Release of Claims in full settlement of this lawsuit and dismiss all claims filed herein

with prejudice.

       WHEREFORE, Plaintiff and Defendant respectfully request that the Court grant

their Joint Motion to approve the FLSA Settlement reached by the Parties, dismiss this

matter with prejudice, and for such other and further relief as this Court deems

necessary, just and proper.




                                                 Page 3 of 4
                                   Albert Martinez, et al. v. Bob Robison
                                U.S.D.C. (E.D. Ark.) Case No. 4:17-cv-384-JM
               Joint Motion for Approval of Settlement Agreement and Dismissal of Lawsuit
Case 3:18-cv-00136-JM Document 9 Filed 02/15/19 Page 4 of 4



                                           Respectfully submitted,

                                           ALBERT MARTINEZ, Individually and
                                           on Behalf of All Others Similarly
                                           Situated, PLAINTIFF

                                           SANFORD LAW FIRM, PLLC
                                           One Financial Center,
                                           650 South Shackleford Road, Suite 411
                                           Little Rock, Arkansas 72211
                                           Telephone: 501-221-0088
                                           Facsimile: 888-787-2040

                                           Chris Burks
                                           Ark. Bar No. 2010207
                                           Chris @sanfordlawfirm.com

                                           Josh Sanford
                                           Ark. Bar No. 2001037
                                           josh@sanfordlawfirm.com

                                           BOB ROBISON COMMERCIAL
                                           FLOORING, INC., DEFENDANT

                                           J.B. CROSS CONSTRUCTION LAW
                                           308 East 8th Street
                                           Little Rock, Arkansas 72202
                                           Telephone: 501-376-3800
                                           Facsimile: 501-372-3359

                                           Junius Bracy Cross, Jr.
                                           Ark. Bar No. 78036
                                           jbcross@cei.net




                                    Page 4 of 4
                      Albert Martinez, et al. v. Bob Robison
                   U.S.D.C. (E.D. Ark.) Case No. 4:17-cv-384-JM
  Joint Motion for Approval of Settlement Agreement and Dismissal of Lawsuit
